Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5, 6, 8-13, and 15-20have been amended.
	Claims 4, 7, and 14 are original claims
	Claims 1-20 are pending.
Response to Arguments
	Applicant’s arguments on pages 8-9, filed on 12/23/21, have been fully considered but they are not persuasive. Applicant notes, on page 8, that claims 1-3, 5, 6, 8-13, and 15-20 are amended, and states that no new matter is added.
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
Claim Objections:
	Applicant notes, on page 8, that the claims are amended responsive to the objection. In view of the amended claims, the objections are moot.
35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 8, that claims 1-20 were rejected under 35 U.S.C. § 112(b). Applicant argues, on page 8, that the claims are amended such that it is more clear that they meet the requirements of 35 U.S.C. § 112(b). In view of the amended claims, the rejections of the prior-filed claims under 35 USC 112(b) are moot.
35 U.S.C. § 101 Rejections:
	Applicant argues, on page 8:
The Office Action rejects claims 1-20 under 35 U.S.C. § 101. Applicant respectfully traverses the rejection. As discussed, the instant claims amount to significantly more than any alleged abstract idea at least by improving accuracy of appraised values. The claims are patent eligible.

	The Examiner respectfully disagrees with Applicant’s assertion that the instant claims amount to significantly more than any alleged abstract idea at least by improving accuracy of appraised values and that the claims are patent eligible. Improving accuracy of appraised values is a business problem, not a technical problem. Applicant’s arguments have been fully considered, but are not persuasive.
35 U.S.C. § 102/103 Rejections:
	Applicant notes, on page 8, that claims 1-4, 6-8, 11-14, 16-18 were rejected under 35 U.S.C. § 102(a)(1) over Hirtenstein (U.S. Patent Application Publication No. 2008/0046383); and claims 5, 9, 10, 15, 19, and 20 were rejected under 35 U.S.C. § 103 over Hirtenstein in view of Ramirez (U.S. Patent Application Publication No. 2016/0171521).
	Applicant notes, on pages 8-9, that independent claim 1, and similar independent claim 11, is amended to clarify the first provision information includes an engine evaluation of the assessment target vehicle, and a number of items of the engine evaluation in a case where a vehicle model of the target assessment vehicle is a sports car is larger than a case where the vehicle model of the target assessment vehicle is a compact vehicle.
	Applicant argues, on page 9, that Hirtenstein does not speak to an engine evaluation, let alone that a number of items of the engine evaluation in a case where a vehicle model of the target assessment vehicle is a sports car is larger than a case where the vehicle model of the target assessment vehicle is a compact vehicle, and argues that the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claims 1 and 11, and, therefore, independent claims 1 and 11 are patentable, and the dependent claims are also patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite.
	Regarding Applicant's arguments regarding the rejections under 35 USC 102 and 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.	 
	Applicant’s arguments have been fully considered, but are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-10 are directed towards a server apparatus (i.e., machine) and claims 11-20 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1 and 11 are substantially similar and recite a judicial exception illustrated by: 
	acquire identification information of an assessment target vehicle to provide information to an assessor; 
	acquire history information of the assessment target vehicle based on the identification information; 
	acquire pieces of history information of a plurality of vehicles; 
	derive statistical information on the pieces of history information for each of a plurality of vehicle models; 
	provide first provision information based on the history information of the assessment target vehicle; and 
	provide second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle, wherein the first provision information includes an engine evaluation of the assessment target vehicle, and a number of items of the engine evaluation in a case where a vehicle model of the target assessment vehicle is a sports car is larger than a case where the vehicle model of the target assessment vehicle is a compact vehicle.  
	As such, the claims recite functions associated with transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility.
Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations as related to the limitations comprising functions associated with deriving statistical information on the pieces of history information for each of vehicle models.
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as comprising a mathematical concept described by prose and two flow processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to certain methods of organizing human activity in that they are similar to fundamental economic principles or practices in that transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information aids in assessing the value of vehicles. Additionally, the claim limitations recited above are similar to certain methods of organizing human activity in that they are similar to commercial or legal interactions (i.e., marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions) in that the limitations comprise functions associated with transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.SeeOctober2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating an abstract idea(noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., transmitting and receiving information about an assessment target vehicle and a plurality of vehicles for each of vehicle models and deriving statistical information). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of server apparatus comprising circuitry [configured to perform functions] and a terminal apparatus and an external server of an assessor [for transmitting and receiving information] in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “A configuration of the processing unit 42 is realized by a CPU and a memory of any computer, and other LSIs in terms of hardware, and is realized by a program loaded to a memory in terms of software...it is understood by a person skilled in the art that such a functional block can be realized in various forms by only hardware, only software, or a combination thereof,” (0036) and the specification describes the system and components in broad, functional terms (0010, 0011-0014, 0035-0045, Fig. 1, Fig. 3). The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 1 and 11 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	Claim 2, 3, 8, 12, 13, 18 merely further limits the abstract idea as related to providing information. The claims do not add anything significant to the abstract idea.
	Claims 4, 6, 7, 14, 16, 17 merely further limit the abstract idea as related to deriving information. The claims do not add anything significant to the abstract idea.
	Claims 5, 9, 10, 15, 19, 20 merely further limit the abstract idea by describing types of statistical information. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.
	Therefore, claims 1-20 are directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 8, “wherein the first provision information includes information regarding at least one of a driving tendency of a past driver, an engine evaluation, a traction battery evaluation, a maintenance condition, a failure history, an accident history, and a number of past owners.” It is unclear if, “an engine evaluation,” is intended to be recited as, “the engine evaluation,” to reference, “an engine evaluation,” recited in claim 1, or if it is intended to introduce a new element.
The claim is unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 9-10 are rejected due to their dependency from claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtenstein et al., U.S. Patent Application Publication 2008/0046383, (hereinafter, Hirtenstein), in view of Weas, et al., U.S. Patent Application Publication 20070168217 (hereinafter, Weas).
	Claims 1 and 11, the claims are substantially similar. The discussion of prior art applies to substantially similar claim limitations of the independent claims and substantially similar limitations of subsequent dependent claims. 
	Regarding claims 1 and 11, 
	Hirtenstein — which is directed to a system and method for providing a score for a used vehicle  — discloses:
	(claim 1) A server apparatus, comprising: circuitry configured to: 
	(Claim 11) An information providing method comprising:
	(Claims 1 and 11):
	acquire identification information of an assessment target vehicle from a terminal apparatus configured to provide information to an external server of an assessor; 
	[automated vehicle analysis systems for grading and analyzing used vehicles (0004, Fig. 1, Fig. 1B); a user access point comprises a personal computer...a portable computing device, a server (0041); When the user enters each VIN, the number is transferred to an automated vehicle analysis system (0027; see also 0036)]
	acquire history information of the assessment target vehicle based on the identification information; 
	[an I/O device 140 of a score generator 102 accepts an input--such as a VIN--representing the vehicle to be scored...to retrieve vehicle attribute and history information from the various databases (0034; see also 0028, 0036)]
	acquire pieces of history information of a plurality of vehicles; 
	[uses information related to a large number of vehicles to create and apply multi-layer filters that automatically organize and manage incoming vehicle data to provide vehicle scores (0029; see also 0028); data gathered on the target vehicle is compared to the other vehicles in the database (0043)]
	derive statistical information on the pieces of history information for each of a plurality of vehicle models; 
	[retrieves information about that car. In doing so, it may independently verify the make, model, and year of the car. It may also retrieve the number of registered owners based on DMV or other records; the number and severity of accidents reported based on police reports, insurance company claims, or some other source; the locations registered; and the like. These factors may be selected and given individual values...Each of the factors is then weighted...All of these resulting values may then be added to receive a final score, such as that the car ranks a 7.8 against all cars (0036; see also 0022); convert the target vehicle's attributes into numerical values for those factors (0035); Target attributes may be compared to actual vehicle data or a precompiled amalgamation of the vehicles of a given class...the average number of owners, the average mileage, and other average values may be predetermined and stored for easy comparison (0043)]	 
NOTE: Regarding, “provide first provision information based on the history information of the assessment target vehicle to the terminal apparatus and 
provide second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle,” the Examiner interprets, “provision information,” as comprising vehicle attributes/characteristics /factors/information such as the make, model, and year of the car, the number of registered owners, accident history, insurance company claims, driving habits of a past driver of a vehicle, warning lamp lighting history, and maintenance history, and notes this interpretation is supported by the instant specification (see instant specification at 0045). The Examiner interprets, “second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle,” as comprising provision information associated with statistical information corresponding to the model of the assessment target vehicle (i.e., a high, low, average, expected, likely, or predicted value associated with vehicle attributes/characteristics/ factors/information for a particular model, such as an average number of owners for a particular model, average annual mileage for a particular model, average number of accidents for a particular model, or average value for a particular model), and notes this interpretation is supported by the instant specification (see instant specification at 0043).
	
	provide first provision information based on the history information of the assessment target vehicle to the terminal apparatus; and 
	[retrieves information about that car. In doing so, it may independently verify the make, model, and year of the car. It may also retrieve the number of registered owners based on DMV or other records; the number and severity of accidents reported based on police reports, insurance company claims (0036; see also 0022); output the final score (or scores) to the user as a portion of a web page operated by the operator of the present system (0037); individual factor values may be reported to the user, in numerical or graphical form (0044)] 
	provide second provision information based on the statistical information regarding a vehicle model of the assessment target vehicle to the terminal apparatus or the external server, 	
	[the average number of owners, the average mileage, and other average values (0043; see also 0022); data gathered on the target vehicle is compared to the other vehicles...Target attributes may be compared to actual vehicle data or a precompiled amalgamation of the vehicles of a given class (0043; see also 0010, 0022); All of these resulting values may then be added to receive a final score...the car only ranks a 4.6 against all other 2002 Audi A4s, however. In an embodiment, this may indicate that the specific car is well more likely than the average car to still be on the road in five years, but that it is somewhat less likely than the average 2002 A4 to be on the road in five years (assuming an average value of five (5) for each) (0036)]
	Regarding the remaining limitations:
	wherein the first provision information includes an engine evaluation of the assessment target vehicle, and a number of items of the engine evaluation in a case where a vehicle model of the target assessment vehicle is a sports car is larger than a case where the vehicle model of the target assessment vehicle is a compact vehicle.  
NOTE: Regarding claim interpretation, the Examiner notes the claims have been amended in a manner wherein claim wording is interpreted as comprising a contingent limitation, wherein the language in bold, above, comprises the condition(s) precedent for the function of, “a number of items of the engine evaluation...is larger than,” (i.e., the limitation is dependent upon the referenced case occurring). The Examiner interprets functions claimed as being performed responsive to a condition(s) precedent as comprising contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). In the interest of compact prosecution, the claim as a whole will be addressed by prior art.
 
	Hirtenstein discloses: a need for a system and method to help provide a potential buyer with a quick determination of how various used cars compare to each other (0009); the vehicle score provides a relative ranking of a specific car versus other used cars of the same make, model, and/or year, while yet another score may relate to a given class of vehicles (such as SUVs, luxury sedans, trucks, economy cars, and the like) (0009); scoring vehicles by taking into account the vehicle class, wherein the vehicle class comprises different types of vehicles, such as a vehicle class for sports cars, including, “Sport Car - Ultra Luxury,” Sport Car - Upper Premium,” “Sport Car – Premium,” and a vehicle class for small cars, including, “Small Car – Economy,” wherein the vehicle class comprising sports cars has a higher VEHCLASS factor than the vehicle class comprising small economy cars (see 0093); wherein the attributes are selected from one or more of: make, model, year, engine type, equipped options, number of owners, mileage (claim 9)]
	Hirtenstein describes vehicle classes in the context of attributes comprising one or more of: make, model, year, engine type, equipped options, and describes scoring vehicles by taking into account distinctions between vehicle classes comprising sports cars and vehicle classes comprising small economy cars, wherein attributes comprise engine type and equipped options. While the Examiner asserts it would be obvious to one of ordinary skill in the art that the engine type and equipped attributes associated with “Sport Car - Ultra Luxury,” Sport Car - Upper Premium,” “Sport Car – Premium,” would comprise more equipped options and specifications associated with the engine type than a vehicle described as “Small Car – Economy,” Hirtenstein does not appear to describe items associated with an engine evaluation. Hirtenstein does not appear to explicitly recite a number of items of the engine evaluation:
	
	wherein the first provision information includes an engine evaluation of the assessment target vehicle, and a number of items of the engine evaluation in a case where a vehicle model of the target assessment vehicle is a sports car is larger than a case where the vehicle model of the target assessment vehicle is a compact vehicle.  
	The Examiner interprets the limitation as comprising nonfunctional descriptive material (See MPEP MPEP 2111.05, MPEP 2114). The wherein clause above does not limit the method claim in a manner that gives meaning and purpose to the manipulative steps.  The wherein clause above merely provides information claim language that has no functional relationship to the claimed invention and has no effect on how the claimed method is carried out. See Praxair (Fed. Cir. 05/16/18), In re DiStefano (Fed. Cir. 12/17/15), Teva Pharma. (Fed. Cir. 10/12/18). 
	Additionally and alternatively,  Weas – which is directed towards a system and method for managing a fleet of vehicles – discloses:
	wherein the first provision information includes an engine evaluation of the assessment target vehicle, and a number of items of the engine evaluation in a case where a vehicle model of the target assessment vehicle is a sports car is larger than a case where the vehicle model of the target assessment vehicle is a compact vehicle.  
	[A vehicle class column 412 identifies a vehicle class type (e.g., economy, compact, intermediate, full size, etc.) (0078); a desired mix of rental vehicles across multiple vehicle class types (e.g., 10% economy class vehicles, 40% full size class vehicles, etc.) (0153); effective criteria would include registration year, registration letter, make, model, spec year, trim, engine size, horsepower, series, gearbox, fuel type, etc. (0255)] The Examiner interprets the disclosure as related to distinguishing between vehicle classes and engine size, horsepower, series, gearbox, fuel type, etc. as corresponding to a number of items of the engine evaluation. As related to the instant claim limitations, regarding engine size and items associated with an engine evaluation, while a compact vehicle may have an engine with 4-cylinder engine [engine size], a sports car may have a 6-cylinder or 8-cylinder engine [engine size], wherein the number of cylinders corresponds to the number of items in the engine evaluation, and the number of cylinders is higher for a sports car than for a compact vehicle. The Examiner interprets the number of cylinders associated with the engine size as corresponding to the number of items associated with an engine evaluation, wherein the engine size of a sports car would be greater than the engine size for a compact car.
	Hirtenstein teaches a system and method for providing a score for a used vehicle. Weas teaches managing a fleet of vehicles. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Weas and Hirtenstein is that Weas teaches a number of items associated with describing the engine.
	As discussed above, Hirtenstein distinguishes between types of sports cars equipped with different options (i.e., “Sport Car - Ultra Luxury,” “Sport Car - Upper Premium,” “Sport Car – Premium,” and a vehicle class for small cars, including, “Small Car – Economy” (Hirtenstein 0093) and describes vehicle classes in the context of attributes comprising one or more of: make, model, year, engine type, equipped options (Hirtenstein claim 9). Weas also distinguishes between vehicle class types and notes effective criteria would include registration year, registration letter, make, model, spec year, trim, engine size, horsepower, series, gearbox, fuel type, etc. (0255). The Examiner asserts it would be obvious to one of ordinary skill in the art that a “Sport Car - Ultra Luxury,” vehicle may be equipped with a different engine or more engine options as opposed to a “Sport Car – Premium,” vehicle, and any vehicle in the vehicle class associated with sports cars may be equipped with a different engine or more engine options (i.e., engine size, horsepower, series, gearbox, fuel type, etc.) as opposed to a would comprise more equipped options and specifications associated with the engine type than a vehicle described as “Small Car – Economy,” vehicle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a number of items associated with describing the engine (as taught by Weas) with the system and method for providing a score for a used vehicle (as taught by Hirtenstein) in order to analyze historical sales data for vehicles that were previously sold as used vehicles, normalize this historical sales data to a particular value for a parameter common to the historical sales, and present the results derived from this normalization to users (Weas 0007), calculate normalized historical sales prices and the cost going forward for leased vehicles (Weas 0255), and normalize each vehicle’s sale price to the average odometer reading (Weas 0008).
	
	Regarding claims 2 and 12, the combination of Hirtenstein and Weas teaches the limitations of claims 1 and 11.
	Hirtenstein further discloses:
	wherein the circuitry is configured to periodically provide the second provision information based on the statistical information regarding each of the plurality of vehicle models to the external server.  
	[it is preferred that the look-up and scoring be dynamic, meaning that each time the vehicle score tile 634 is loaded, the scoring of the vehicle is redone by the score generator 102. This helps to ensure that a user is viewing the most accurate score available, based on the most recent data updates regarding the vehicle history of the car for which he or she is seeking a score. Dynamic scoring can also allow increased design flexibility...allows scoring models to be updated without requiring huge amounts of processing time to rescore all vehicles. Although less preferred, scores may also be retrieved from databases that store the scores calculated on some periodic or random basis, such as daily, weekly, or the like (0050); modeler 114 may be a background process or module that may be run periodically regardless of specific score requests (0032)]

	Regarding claims 3 and 13, the combination of Hirtenstein and Weas teaches the limitations of claims 1 and 11.
	Hirtenstein further discloses:
	wherein the circuitry is configured to: periodically acquire the pieces of history information of the plurality of vehicles, and accumulate the history information for each of the plurality of vehicles. 

	[modeler 114 may be a background process or module that may be run periodically regardless of specific score requests (0032); it is preferred that the look-up and scoring be dynamic, meaning that each time the vehicle score tile 634 is loaded, the scoring of the vehicle is redone by the score generator 102. This helps to ensure that a user is viewing the most accurate score available, based on the most recent data updates regarding the vehicle history of the car for which he or she is seeking a score. Dynamic scoring can also allow increased design flexibility...allows scoring models to be updated without requiring huge amounts of processing time to rescore all vehicles. Although less preferred, scores may also be retrieved from databases that store the scores calculated on some periodic or random basis, such as daily, weekly, or the like (0050; see also 0043, 0061, 0065, 0078, 0096)]

	Regarding claims 4 and 14, the combination of Hirtenstein and Weas teaches the limitations of claims 3 and 13.
	Hirtenstein further discloses:
	wherein the circuitry is configured to derive the first provision information and the secondTSN201808387US00 provision information based on the pieces of history information of the plurality of vehicles acquired in a predetermined period.  
	[To continue the example of a score representing the likelihood of a vehicle still being on the road in five years, it is necessary to include data from both vehicles that remained on the road during a given time period and vehicles that did not. FIG. 5 gives a diagrammatic representation of this. In order to model the likelihood of cars being on the road after five years, a time cutoff Y must be chosen that is at least five years prior to the last data available. The only information relevant after this time period then, in this example, is a binary value of whether or not the vehicle is still on the road... All the data on the vehicles, prior to the time Y is then potential factor data (0057)]

	Regarding claims 6 and 16, the combination of Hirtenstein and Weas teaches the limitations of claims 1 and 11.
	Hirtenstein further discloses:
	wherein the circuitry is configured to derive the statistical information for each of-model year of each of the plurality of vehicle models.  
	[the vehicle score provides a relative ranking of a specific car versus other used cars of the same make, model, and/or year (0009); a single vehicle may receive two sets of numerical scores--one set defining its position with respect to all makes and models, and the second defining its position with respect to same make/model/year vehicles (0022; see also 0010, 0022, 0043, 0057)]	

	Regarding claims 7 and 17, the combination of Hirtenstein and Weas teaches the limitations of claims 6 and 16.
	Hirtenstein further discloses:
	wherein the circuitry is configured to derive the statistical information for each mileage range of each of the model years.  
	[Target attributes may be compared to actual vehicle data or a precompiled amalgamation of the vehicles of a given class. For example...average mileage (0043; see also 0052, 0063); factors may be relative numbers, such as a value between one (1) and ten (10), with, for example, ten (10) representing far less mileage than the average vehicle of a given age and one (1) representing far more mileage than an average vehicle of the given age (0052); multi-layered filters filter data using various factors such as, for example, vehicle age, mileage...a single vehicle may receive two sets of numerical scores--one set defining its position with respect to all makes and models, and the second defining its position with respect to same make/model/year vehicles (0022); In this way, for example, a 2002 Lexus ES having had several owners and high mileage may score well in general, but may be in the lower half when compared to all other 2002 Lexus ES vehicles. Conversely, a 1993 Nissan Sentra with relatively low mileage and one owner may score poorly in general, but well against all other 1993 Nissan Sentras that are still on the road (0023)] Hirtenstein describes mileage in the context of high, low, and average values for specific model years of vehicles, wherein mileage is one of multiple factors used in comparing a specific vehicle with all other vehicles, as well as with other vehicles of the same model, based on the model year of each vehicle. The Examiner interprets the disclosure of Hirtenstein as comprising deriving the statistical information for each mileage range of each of the model years.

	Regarding claims 8 and 18, the combination of Hirtenstein and Weas teaches the limitations of claims 1 and 11.
	Hirtenstein further discloses:
	wherein the first provision information includes information regarding at least one of a driving tendency of a past driver, an engine evaluation, a traction battery evaluation, a maintenance condition, a failure history, an accident history, and a number of past owners.  
	[retrieves information about that car. In doing so, it may independently verify the make, model, and year of the car. It may also retrieve the number of registered owners based on DMV or other records; the number and severity of accidents reported based on police reports, insurance company claims (0036; see also 0022)]	


Claims 5, 9, 10, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirtenstein, in view of Weas, and further in view of Ramirez, et al., U.S. Patent Application Publication 20160171521 (hereinafter, Ramirez).
	Regarding claims 5 and 15, Hirtenstein teaches the limitations of claims 1 and 11.
	Hirtenstein does not appear to explicitly recite wherein the statistical information includes at least one of an average evaluated value of engine torque, an average evaluated value of engine output, an average evaluated value of a driving tendency, an average of gas mileages, and a maximum gas mileage.  
	However, Ramirez — which is directed to a road safety rating system — discloses:
	wherein the statistical information includes at least one of an average evaluated value of engine torque, an average evaluated value of engine output, an average evaluated value of a driving tendency, an average of gas mileages, and a maximum gas mileage.  
	[a vehicle-based driving analysis computer, or the hardware and software components of the personal mobile device 1430 may continuously receive and analyze driver data, vehicle data, driving trip data, and the like to determine certain events and characteristics...driving data and behaviors (0180; see also 0105, 0107); average number of accidents a year (0062); for rating purposes the route risk value may consider the driving information of the driver/vehicle...the average speed over the speed limit...risk value may be calculated and stored in memory along with the other information related to the route risk score and mileage traveled. This information may later be transmitted to an insurance company's data store (0072, 0126, Fig. 8); average driving speed, traffic speed distribution, and numbers and types of accidents...at various times and locations (0122; see also 0177); a vehicle table may contain all of the vehicle data for vehicles associated with the insurance provider (e.g., vehicle identifiers, makes, models, years, accident histories, maintenance histories, travel logs, estimated repair costs and overall values, etc.) (0178)] The Examiner interprets driving data and behaviors as comprising driving tendencies. The Examiner asserts the average speed over the speed limit may be interpreted as an average evaluated value of a driving tendency. Additionally, the Examiner asserts the average speed at various times and locations may be interpreted as an average evaluated value of a driving tendency.
	Hirtenstein teaches a system and method for providing a score for a used vehicle. Weas teaches managing a fleet of vehicles. Ramirez teaches a road safety rating system. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Ramirez and the combination of Hirtenstein and Weas is that Ramirez teaches an average evaluated value of a driving tendency.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a number of items associated with describing the engine (as taught by Weas) and the feature of an average evaluated value of a driving tendency (as taught by Ramirez) with the system and method for providing a score for a used vehicle (as taught by Hirtenstein) in order to determine a road segment safety rating based on historical road segment data and/or driving behavior data of an operator of a vehicle (Ramirez 0002, 0126), estimate the risk associated with a route (Ramirez 0003, 0030), and adjust a quote for insurance coverage (Ramirez 0031, 0072) in order to mitigate risk (Ramirez 0004).

	Regarding claims 9 and 19, the combination of Hirtenstein and Weas teaches the limitations of claims 8 and 18.
	Ramirez further discloses:
	wherein the driving tendency is calculated based on at least one of an evaluated value for eco-driving, an evaluated value for safe driving, and an evaluated value for vehicle-friendly driving, the evaluated value for the eco-driving being calculated based on at least one of a gas mileage of the assessment target vehicle and a length of an overall period during which an eco-mode is selected, the evaluated value for the safe driving being calculated based on a number of times a safety equipment mounted on the assessment target vehicle is activated, and the evaluated value for the vehicle-friendly driving being calculated based on information relating to rapidity of acceleration, deceleration, and steering of the assessment target vehicle.
	[determine, present, and implement various types of road segment safety ratings to customers, including generating a road segment safety rating based on road segment data and/or user driving behavior data (0104); operational data and/or other driving data (e.g., location data, time data, weather data, etc.) may be collected and analyzed... rates of acceleration or braking, gas mileage, and specific instances of sudden acceleration, braking, swerving (0105; see also 0165); whether the vehicle is accelerating, braking, turning, and by how much (0112; see also 0115, 0118)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 5 and 15 applies here, as well.

	Regarding claims 10 and 20, the combination of Hirtenstein and Weas teaches the limitations of claims 8 and 18.
	Hirtenstein further discloses:
	wherein the second provision information includes an average evaluation value [of the driving tendency] calculated based on pieces of history information of a plurality of vehicles corresponding to a vehicle model which corresponds to the assessment target vehicle.  
	[convert the target vehicle's attributes into numerical values for those factors (0035); Target attributes may be compared to actual vehicle data or a precompiled amalgamation of the vehicles of a given class...the average number of owners, the average mileage, and other average values may be predetermined and stored for easy comparison (0043)]
	While Hirtenstein teaches the second provision information includes an average [value associated with the first provision information] calculated based on pieces of history information of a plurality of vehicles corresponding to a vehicle model which corresponds to the vehicle model of the assessment target vehicle, Hirtenstein does not appear to explicitly recite an average evaluation value of the driving tendency. However, Ramirez teaches an average evaluated value of a driving tendency, as discussed in addressing claims 5 and 15, above.
	Ramirez — which is directed to a road safety rating system — discloses (note the portion in italics is what has not been addressed):
	wherein the second provision information includes an average evaluation value of the driving tendency calculated based on pieces of history information of a plurality of vehicles corresponding to a vehicle model which corresponds to the vehicle model of the assessment target vehicle.  
	[a vehicle-based driving analysis computer, or the hardware and software components of the personal mobile device 1430 may continuously receive and analyze driver data, vehicle data, driving trip data, and the like to determine certain events and characteristics...driving data and behaviors (0180; see also 0105, 0107); average number of accidents a year (0062); for rating purposes the route risk value may consider the driving information of the driver/vehicle...the average speed over the speed limit...risk value may be calculated and stored in memory along with the other information related to the route risk score and mileage traveled. This information may later be transmitted to an insurance company's data store (0072, 0126, Fig. 8); average driving speed, traffic speed distribution, and numbers and types of accidents...at various times and locations (0122; see also 0177); a vehicle table may contain all of the vehicle data for vehicles associated with the insurance provider (e.g., vehicle identifiers, makes, models, years, accident histories, maintenance histories, travel logs, estimated repair costs and overall values, etc.) (0178)] The Examiner interprets driving data and behaviors as comprising driving tendencies. The Examiner asserts the average speed over the speed limit may be interpreted as an average evaluated value of a driving tendency. Additionally, the Examiner asserts the average speed at various times and locations may be interpreted as an average evaluated value of a driving tendency.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claims 5 and 15 applies here, as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689